Case 1:21-cv-02315-SKC Document 1-4 Filed 08/26/21 USDC Colorado Page 1 of 4




                      Exhibit D
Case 1:21-cv-02315-SKC Document 1-4 Filed 08/26/21 USDC Colorado Page 2 of 4




                                    PATENT ASSIGNMENT


           THIS ASSIGNMENT, made between JDP Engineering & Machine, Inc., a company
formed under the laws of Alberta, Canada (hereinafter referred to as Assignor) and SWM
International, LLC, a Delaware limited liability company (hereinafter referred to as Assignee);

           WHEREAS, on or around April 23, 2020, Assignor executed two assignment
documents (‘the Prior Assignments”) purporting to transfer to DynaEnergetics Europe GmbH
(“Dyna”) certain rights in and to Canadian Patent No. 2,821,506, entitled PERFORATION GUN
COMPONENTS AND SYSTEM, as well as other enumerated patents and applications any
subsequent patents or applications that currently exist or may exist in the future claiming priority
to said patents (“the Patent Family”);

           WHEREAS, Assignor and Assignee both presently believe in good faith that the Prior
Assignments are void, voidable, and/or unenforceable due to the manner in which they were
procured by Dyna; and


           WHEREAS, the Assignee is desirous of acquiring Assignor’s entire rights in and to
the Patent Family and any claims that JDP might have against Dyna or third parties relating to or
arising out of the Prior Assignments.


           NOW, THEREFORE, for good and sufficient consideration, in the form of fourteen
(14) separate payments each the amount of US$25,000.00 with the first such payment due upon
execution of this Assignment, the second such payment due on October 1, 2021, and subsequent
payments due on the first day of each quarter thereafter until the full amount of US$350,000.00
has been paid, Assignor has sold, assigned, transferred and set over, and by these presents does
sell, assign, transfer and set over, unto Assignee, its successors, legal representatives and assigns,
its entire rights in and to the Patent Family, and in and to any and all direct and indirect divisions,
continuations and continuations-in-part of said patent, and any and all Letters Patent in the United
States and all foreign countries which may be granted therefore and thereon, and reissues,
reexaminations and extensions of said Letters Patent, and all rights under the International
Convention for the Protection of Industrial Property, the same to be held and enjoyed by Assignee,

                                                  1
Case 1:21-cv-02315-SKC Document 1-4 Filed 08/26/21 USDC Colorado Page 3 of 4




for its own use and benefit and the use and benefit of its successors, legal representatives and
assigns, to the full end of the term or terms for which Letters Patent may be granted and/or
extended, as fully and entirely as the same would have been held and enjoyed by Assignor, had
this sale and assignment not been made.


            AND for the same consideration, Assignor does hereby assign to Assignee the right to
assert any claims or defenses against any third parties relating to or arising out of the Prior
Assignments.


            AND for the same consideration, and the indemnification provided herein, Assignor
does hereby covenant and agree to and with Assignee, its successors, legal representatives and
assigns, that Assignor will sign all papers and documents, take all lawful oaths and do all acts
necessary or required to be done for the procurement, maintenance, enforcement and defense of
any Letters Patent and applications for Letters Patent for said inventions, whenever counsel of
Assignee, or counsel of its successors, legal representatives and assigns, shall advise: that any
proceeding in connection with said inventions, or said Patent application for Letters Patent, or any
proceeding in connection with any Letters Patent or applications for Letters Patent for said
inventions in any country, including but not limited to interference proceedings, is lawful and
desirable; or, that any division, continuation or continuation-in-part of any application for Letters
Patent, or any reissue, reexamination or extension of any Letters Patent, to be obtained thereon, is
lawful and desirable.

            AND Assignee hereby agrees to hold harmless and indemnify Assignor and any of its
employees, officers or directors for any costs (including legal costs on a solicitor and own client
basis), damage awards, claims, penalties, and the like, in any way related to any of the matters
hereinbefore referenced, and specifically including, without limitation, any and all claims by a third
party relating to the Prior Assignments.

            AND Assignor does hereby grant the following individuals the power to insert on this
Assignment any further identification which may be necessary or desirable in order to comply
with the rules of the United States Patent and Trademark Office, or the patent office of any other
jurisdiction, for recordation of this document:



                                                     2
Case 1:21-cv-02315-SKC Document 1-4 Filed 08/26/21 USDC Colorado Page 4 of 4
